IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KAREN BROWN,                                : No. 428 MAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
RITE AID CORPORATION,                       :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 6th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.